Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of an RCE filed on 11/17/22 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #2, 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Koezuka et al., (U.S. Pub. No, 2015/0187953), hereinafter referred to as " Koezuka”.

Koezuka shows, with respect to claim #2, semiconductor device comprising: a semiconductor layer (fig. #1c, item 106) (paragraph 0079); a first insulating layer (fig. #1c, item 108) (paragraph 0079); a second insulating layer (fig. #1c, item 116); and a first conductive layer (fig. #1c, item 114), wherein the first insulating layer is over the semiconductor layer, wherein the first conductive layer is over the first insulating layer, wherein the second insulating layer is over the semiconductor layer (paragraph 0079), the first insulating layer, and the first conductive layer (paragraph 0079), wherein the semiconductor layer comprises a first region (Below, EM #1, item R1) that overlaps with the first conductive layer (Below, EM #1, item 114) and the first insulating layer (Below, EM #1, item 108), a second region (Below, EM #1, item R2) that does not overlap with the first conductive layer and overlaps with the first insulating layer, and a third region (Below, EM #1, item R3) that overlaps with a third region that overlaps with neither the first conductive layer nor the first insulating layer that is in contact with the second insulating layer (paragraph 0080),  wherein the second insulating layer (fig. #1c, item 116) is in contact with a top surface  (Below, fig. #EM1, item TTC) of the third region (Below, fig. #EM1, item R3)  and a side surface (Below, fig. #EM1, item TSC) of the third region, wherein the semiconductor layer is an oxide semiconductor layer oxide (fig. #1c, item 106) (paragraph 0080, 0112), wherein the second insulating layer comprises more hydrogen than the first insulating layer (paragraph 0016), wherein the second region and the third region comprise a first element, wherein the first element is aluminum and wherein the first element exists in a state of being bonded to oxygen (paragraph 0268).


                                     


[AltContent: textbox (Region #2; R2)]
[AltContent: textbox (Third region top contact: TTC)][AltContent: arrow]
[AltContent: textbox (Region #3; R3)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Region #1; R1)][AltContent: connector][AltContent: connector]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Third region side contact: TSC)][AltContent: textbox (EM #1)][AltContent: arrow][AltContent: textbox (1st insulator; #108)][AltContent: arrow][AltContent: textbox (1st conductor: #114)]                                  
    PNG
    media_image1.png
    347
    247
    media_image1.png
    Greyscale


Koezuka shows, with respect to claim #16, a device wherein the first insulating layer (fig. #1c, item 108) (paragraph 0079) comprises a fourth region (Fig. EM2, area above 106d) that overlaps with the first conductive layer (Fig. EM2, item 114) and the first region (above, Fig. #EM1, item R1), and a fifth region (Fig. EM2, area above 106c) that overlaps with the second region (Fig. EM1, item R2), wherein the fifth region comprises the first element (rare gas element) (paragraph 0093, 0094), and wherein the first element in the fifth region exists in a state of being bonded to oxygen (paragraph 0268).


[AltContent: textbox (EM2)]
    PNG
    media_image2.png
    575
    544
    media_image2.png
    Greyscale


Koezuka shows, with respect to claim #17, a device wherein the first insulating layer (fig. #1c, item 108) (paragraph 0079) comprises oxide (paragraph 0131).

Koezuka shows, with respect to claim #18, a device wherein the second insulating layer (fig. #1c, item 116) comprises a nitride (paragraph 0131).

Koezuka shows, with respect to claim #19, a device wherein the first insulating layer (fig. #1c, item 108) comprises a portion projected (Fig. #EM1, Region R2) beyond a side surface of the first conductive layer (fig. #1c, item 114), and wherein an end portion of the first conductive layer is located inward from an end portion of the first insulating layer in a plan view (paragraph 0079).

Koezuka shows, with respect to claim #20, a device wherein the second insulating layer (fig. #1c, item 116) is in contact with a top surface and a side surface of the first conductive layer (fig. #1c, item 114), a top surface and a side surface of the first insulating layer first insulating layer (fig. #1c, item 108), and a top surface and a side surface of the third region (paragraph 0079, 0131).

Koezuka shows, with respect to claim #21, a device further comprising: a second conductive layer (fig. #1c, item 112); and a third insulating layer (fig. #1c, item 118), wherein the third insulating layer covers the second conductive layer (paragraph 0079), wherein the semiconductor layer (fig. #14c, item 174a-c) (paragraph 0320) is over the third insulating layer, and wherein the second conductive layer comprises a portion that overlaps with the semiconductor layer (fig. #14c, item 166), the first insulating layer, and the first conductive layer with the third insulating layer therebetween (paragraph 0305, 0321).
                                                                                                                   


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
12/11/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815